1

2

3

4

5
                                                                      JS-6
6

7

8
                          UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10

11                                                  )
     CHAKA GILBERT,                                 )    Case No. CV 19-4145-DSF (JEM)
12                                                  )
                                  Petitioner,       )
13                                                  )    ORDER SUMMARILY DISMISSING
                    v.                              )    PETITION FOR WRIT OF HABEAS
14                                                  )    CORPUS AND DENYING CERTIFICATE
     COALINGA STATE HOSPITAL,                       )    OF APPEALABILITY
15                                                  )
                                  Respondent.       )
16                                                  )
17
            On May 13, 2019, Chaka Gilbert (“Petitioner”), a civil detainee housed at Coalinga
18
     State Hospital, filed a petition for writ of habeas corpus ("Petition") pursuant to 28 U.S.C. §
19
     2254. For the reasons stated herein, the Court finds that the Petition should be dismissed.
20
                                                DISCUSSION
21
     I.     Duty to Screen
22
            This Court has a duty to screen habeas corpus petitions. See Rules Governing §
23
     2254 Cases in the United States District Courts, Rule 4 Advisory Committee Notes. Rule 4
24
     requires a district court to examine a habeas corpus petition, and if it plainly appears from
25
     the face of the petition and any annexed exhibits that the petitioner is not entitled to relief,
26
     the judge shall make an order for summary dismissal of the petition. Id.; see also Local
27
     Rule 72-3.2.
28
1    II.    The Petition Should Be Dismissed
2           The Court's review of the Petition reveals that it is facially deficient and should be
3    dismissed. As an initial matter, the Petition is essentially unintelligible, and Petitioner has
4    failed to articulate any legal claims for relief or the factual basis for those claims. It appears
5    that Petitioner has been civilly committed to Coalinga State Hospital pursuant to a state
6    court judgment. A petitioner in custody pursuant to the judgment of a state court may
7    challenge his confinement “only on the ground that he is in custody in violation of the
8    Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254. Petitioner fails to
9    set forth a constitutional basis for challenging his confinement. Accordingly, he fails to state
10   a cognizable claim for habeas relief under 28 U.S.C. § 2254.
11          Moreover, Petitioner has failed to demonstrate that he has exhausted his state
12   remedies as to any claim that he is in state custody in violation of federal law. Federal
13   habeas relief may not be granted unless Petitioner has exhausted the remedies available in
14   the state courts. 28 U.S.C. § 2254(b)(1)(A). “To exhaust state remedies, petitioner must
15   present each of his claims to the state’s highest court. In turn, the state’s highest court must
16   have disposed of each claim on the merits.” James v. Borg, 24 F.3d 20, 24 (9th Cir. 1994)
17   (citing Carothers v. Rhay, 594 F.2d 225, 228 (9th Cir. 1979)). As a matter of comity, a
18   federal court will not entertain a habeas corpus petition unless the petitioner has exhausted
19   the available state judicial remedies on every ground presented in the petition. Rose v.
20   Lundy, 455 U.S. 509, 518-22 (1982). Petitioner has not met his burden of demonstrating
21   that he has exhausted available state remedies. See Cartwright v. Cupp, 650 F.2d 1103,
22   1104 (9th Cir. 1981); see also Brown v. Cuyler, 669 F.2d 155, 158 (3d Cir. 1982).1
23

24

25
            1
                 Petitioner also has failed to name a proper respondent. If Petitioner chooses to file
26   another habeas action in the future, he must name as the respondent the warden or administrator of
     the facility where he is currently confined. See 28 U.S.C. § 2242; see also Rumsfeld v. Padilla, 542
27   U.S. 426, 436 (2004); Rule 2(a) of the Rules Governing Section 2254 Cases in the United States
     District Courts and the Advisory Committee Notes thereto. The Ninth Circuit has held that the failure
28   to name the correct respondent destroys personal jurisdiction. See Ortiz-Sandoval v.

                                                      2
1    III.   Dismissal Without Prejudice Is Appropriate

2           This is at least the ninth habeas petition filed by Petitioner in this Court.2 All of the

3    prior petitions were facially deficient. The first four petitions initially were dismissed with

4    leave to amend and ultimately were dismissed without prejudice for failure to prosecute

5    and/or failure to comply with a court order because Petitioner did not file an amended

6    petition. The next four petitions were summarily dismissed without prejudice in light of

7    Petitioner’s longstanding pattern of filing defective petitions. Given this pattern and the

8    absence of a cognizable federal habeas claim in the instant Petition, the Court finds that

9    affording leave to amend would be futile and dismissal without prejudice is appropriate.

10                                CERTIFICATE OF APPEALABILITY

11          Pursuant to Rule 11 of the Rules Governing Section 2254 cases, the Court “must

12   issue or deny a certificate of appealability when it enters a final order adverse to the

13   applicant.” The Court has found that the Petition should be dismissed without prejudice.

14   For the reasons stated above, the Court concludes that Petitioner has not made a

15   substantial showing of the denial of a constitutional right, as is required to support the

16   issuance of a certificate of appealability. See 28 U.S.C. § 2253(c)(2).

17                                                ORDER

18          Based on the foregoing, IT IS ORDERED THAT: (1) the Petition is dismissed without

19   prejudice; and (2) a certificate of appealability is denied.

20

21   DATED: May 21, 2019
                                                                 DALE S. FISCHER
22                                                        UNITED STATES DISTRICT JUDGE

23

24

25
     Gomez, 81 F.3d 891, 894 (9th Cir. 1996); Stanley v. California Supreme Court, 21 F.3d 359, 360
26   (9th Cir. 1994).
27          2
              Case No. EDCV 12-1446-DSF (JEM); Case No. EDCV 17-0855-DSF (JEM); Case No.
     EDCV 17-1105-DSF (JEM); Case No. EDCV 18-1055-DSF (JEM); Case No. EDCV 19-0448-DSF
28   (JEM); Case No. EDCV 19-0502-DSF (JEM); EDCV 19-0756-DSF (JEM); CV 19-3576-DSF (JEM).

                                                      3
